DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 01/26/22, has been entered.  Claims 1, 5-8, 10, 12, 14-16, 18-21, 23-24, and 29-37 are pending. Claims 2-4, 9, 11, 13, 17, 22, and 25-28 are cancelled. Claims 1 and 15 are amended.

3.  As amended, claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/28/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4. Claims 1, 5-8, 10, 12, 14-16, 18-21, 23-24, and 29-37 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 12/10/21:
The rejection of claims 1, 5-8, 10, 12, 14-16, 18-21, 23-24, and 30-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 4 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 18-21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 6 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with John Iwanicki on 02/10/22 (see Interview Summary, attached).


Claim 14. (Currently Amended) The genetically engineered lactic acid bacterial cell of claim 1, wherein the one or more transcription repressor protein binding sites is a  site.

Claim 21. (Currently Amended) The genetically engineered [[ ]] lactic acid bacterial cell of claim 1, wherein the target nucleic acid sequence encodes a fluorescent protein or a luminescent protein.

Claim 23. (Currently Amended) The genetically engineered lactic acid bacterial cell of claim 1, wherein the agent-responsive element, having a promoter and one or more [[ ]] transcription repressor protein binding sites operably linked to a target nucleic acid sequence, is included in an episomal vector or is integrated into cellular chromosomal DNA.

Allowable Subject Matter
9.  Claims 1, 5-8, 10, 12, 14-16, 18-21, 23-24, and 29-37 are allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video 

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 16, 2022